DETAILED ACTION
This final action is in response to the amendment filed on 16 November 2020.
Status of Claims
Claims 1-21 are pending.
Claim 21 is withdrawn.
Claims 1 and 18 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 16 November 2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toepfer et al. (CA 2826422), herein referred to as Toepfer, in view of Torka et al. (WO 2007059897).
Regarding claim 1, Toepfer discloses a motor vehicle lock (fig 1), comprising: a lock latch (1) and a pawl (3), which is assigned to the lock latch, wherein the lock latch can be brought into an open position (page 6, paragraph 7) and into a main latching position (fig 1), wherein the lock latch, when in the main latching position, is or may be brought into holding engagement with a lock striker (17), wherein a closing cycle of the motor vehicle lock comprises moving the lock latch, driven by the lock striker, from the open position to the main latching position (page 5, paragraph 3), wherein the pawl may fall into at least one engagement position (see fig 1), in which the pawl is in blocking engagement with a preliminary latching detent or a main latching detent of the lock latch for blocking the lock latch in a preliminary latching position or the main latching position (note that the pawl is in blocking engagement with a main latching detent of the lock latch for blocking the lock latch in its main latching position; see fig 1), wherein the pawl may be deflected into at least one release position (corresponding to the open position of the lock latch; see page 3, paragraph 5 & page 6, paragraphs 6-7), in which the pawl releases the lock latch (see page 3, paragraph 5 & page 6, paragraphs 6-7), wherein a pawl actuation lever (6) is provided for deflecting the pawl into the at least one release position (see page 3, paragraph 5 & page 6, paragraph 6), wherein a crash blocking arrangement (12, 14) is provided for blocking the deflection of the pawl from the at least one engagement position into the at least one release position when the actuation movement of the pawl actuation lever surpasses a rapidity threshold (see page 3, paragraph 6; page 5, paragraph 6; and page 8, paragraphs 3-4). 

Toepfer does not disclose wherein the lock latch can be brought into a preliminary latching position or wherein a preliminary latch suppressing arrangement is provided for preventing the 

Torka, however, discloses that it is known in the art for a lock latch (fig 5) to be able to be brought into a preliminary latching position (i.e., the lock latch 10 is capable of being brought into both a main latching position [via engagement of 21 with 12] and a preliminary latching position [via engagement of 21 with 11]), wherein a preliminary latch suppressing arrangement (36) is provided for preventing a pawl (20) from falling towards or into an engagement position at a preliminary latching detent (11) of the lock latch during a closing cycle (see figs 5-7 and page 6, middle of paragraph 2 - page 7, paragraph 1 of the machine translation [see also page 4, paragraph 2 - page 4, paragraph 4 of the machine translation for further explanation of an analogous embodiment which is described in page 3, paragraph 7 of the machine translation as being relevant to all three embodiments]). The purpose for including the preliminary latch suppressing arrangement is to ensure that the pawl meets the lock latch with great reliability (page 4, paragraph 4 of the machine translation) and the purpose for configuring the lock latch to be capable of being brought into a preliminary latching position is to allow for a partially closed tailgate (page 3, paragraph 8 of the machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor vehicle lock disclosed by Toepfer with the preliminary latch suppressing arrangement disclosed by Torka in order to prevent improper closure of the lock device. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock latch disclosed by Toepfer to be capable of being brought into a preliminary latching position as disclosed by Torka in order to allow for a partially closed tailgate. 
Regarding claim 2, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 1, but does not explicitly disclose wherein the pawl is pretensioned into the at least one engagement position by a pawl spring arrangement.

Torka, however, discloses that it is known in the art for a pawl (20) of a motor vehicle lock (fig 5) to be pretensioned into an engagement position (see figs 6 & 7) by a pawl spring arrangement (24; see page 7, paragraph 1 of the machine translation). The purpose for including the pawl spring arrangement is to ensure that the pawl engages a lock latch of the motor vehicle lock when the lock latch moves to a closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pawl disclosed by Toepfer with the pawl spring arrangement disclosed by Torka in order to ensure that the pawl engages the lock latch when the lock latch moves to a closed position. 
Regarding claim 3, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 1, wherein the preliminary latching detent and the main latching detent are arranged at the circumference of the lock latch and wherein their radial locations with reference to a geometrical latch axis of the lock latch are basically similar (see Torka fig 5).
Regarding claim 4, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 1, wherein the crash blocking arrangement is moveable between a blocking state (solid line of 12 in Toepfer fig 1), in which the crash blocking arrangement blocks the release of the pawl, and a release state (dashed line of 12 in Toepfer fig 1), in which the crash blocking arrangement releases the pawl, and that an inertial characteristic of the crash blocking arrangement causes the crash blocking arrangement to move into or remain in the blocking state when the actuation movement of the pawl actuation lever surpasses the rapidity threshold (Toepfer page 3, paragraph 6 - page 4, paragraph 1; page 5, paragraph 6; and page 8, paragraphs 3-4).
Regarding claim 5, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 4, wherein normal actuation of the pawl actuation lever causes the crash blocking arrangement to move into or remain in the release state, before the actuation causes deflection of the pawl into the at least one release position (Toepfer page 7, paragraph 7 - page 8, paragraph 2).
Regarding claim 6, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 4, wherein the crash blocking arrangement is pretensioned into the blocking state by a blocking spring arrangement and falls into the blocking state when the pawl falls into the at least one engagement position (Toepfer page 6, paragraph 2).
Regarding claim 7, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 4, wherein the crash blocking arrangement comprises an inertia element (Toepfer 12b) causes the crash blocking arrangement to move into or remain in the blocking state when the actuation movement of the pawl actuation lever surpasses the rapidity threshold (Toepfer page 3, paragraph 6 - page 4, paragraph 1; page 5, paragraph 6; and page 8, paragraphs 3-4).
Regarding claim 8, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 4, wherein the crash blocking arrangement comprises a blocking lever (Toepfer 12a), which in the blocking state of the crash blocking arrangement is in blocking engagement with the pawl (see Toepfer fig 1) or the pawl actuation lever.
Regarding claim 9, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 1, wherein the preliminary latch suppressing arrangement may be brought into a suppressing state (Torka fig 5), in which the preliminary latch suppressing arrangement is in engagement with the pawl preventing the pawl from falling into the engagement position, and a release state (Torka fig 6), in which the preliminary latch suppressing arrangement releases the pawl.
Regarding claim 10, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 9, wherein deflection of the pawl from the at least one engagement position into the at 
Regarding claim 11, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 9, wherein the lock latch moving beyond the preliminary latching position during the closing cycle causes the preliminary latch suppressing arrangement to enter into the release state (compare Torka figs 5 & 6; see also page 6, paragraph 4 - page 7, paragraph 1 of the machine translation).
Regarding claim 12, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 9, wherein the lock latch moving into the main latching position during the closing cycle causes the preliminary latch suppressing arrangement to enter into the release state (compare Torka figs 5 & 6; see also page 6, paragraph 4 - page 7, paragraph 1 of the machine translation).
Regarding claim 13, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 9, wherein the preliminary latch suppressing arrangement comprises a preliminary latch suppressing element (Torka 36), which, when in the suppressing state, is in engagement with the pawl (see Torka fig 5) preventing the pawl from falling into the at least one engagement position and which, when in the release state, releases the pawl (see Torka fig 6).
Regarding claim 14, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 13, wherein the preliminary latch suppressing element is pretensioned into the suppressing state by a suppression spring arrangement (Torka 14; see page 6, paragraph 3 of the machine translation).
Regarding claim 15, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 13, wherein the preliminary latch suppressing element comprises a detent (Torka 30), 
Regarding claim 16, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 13, wherein the lock latch comprises an ejector element (Torka 28, 29) which moves the preliminary latch suppressing element into the release state during the closing cycle (see page 7, paragraph 1 of the machine translation), wherein the ejector element comprises a pin (Torka 28) which is configured to engage with a contour (Torka 29).

Toepfer (in view of Torka) does not disclose wherein the pin is located on the lock latch or wherein the contour is at the preliminary latch suppressing element. 

However, the pin and contour coupling relationship would produce the same operational result if the pin were located on the lock latch and the contour were located on the preliminary latch suppressing element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the pin on the lock latch and the contour on the preliminary latch suppressing element in order to produce the known and expected result of a lost motion coupling between the lock latch and the preliminary latch suppressing element, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 17, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 1, wherein the preliminary latch suppressing element is a lever pivotable around an axis (Torka 15; see fig 5).
Regarding claim 18, Toepfer (in view of Torka) does not explicitly disclose a method for operating a motor vehicle lock as claimed. However, given the structure of the motor vehicle lock disclosed by Toepfer (in view of Torka) (per the rejection of claim 1 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed. 
Regarding claim 19, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 3, wherein the at least one engagement position of the pawl when in engagement with the preliminary latching detent is basically similar to the at least one engagement position of the pawl when in engagement with the main latching detent (see Torka figs 1 & 7).
Regarding claim 20, Toepfer (in view of Torka) discloses the motor vehicle lock according to claim 8, wherein the blocking lever comprises an inertia element (Toepfer 12b) which causes the crash blocking arrangement to move into or remain in the blocking state when the actuation movement of the pawl actuation lever surpasses the rapidity threshold (Toepfer page 3, paragraph 6 - page 4, paragraph 1; page 5, paragraph 6; and page 8, paragraphs 3-4).
Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “as the locking mechanism moves from the open position to the preliminary latching position, the counter latch (21) will contact the outer contour of the catch (highlighted in yellow). The outer contour of the catch will push against the pawl, causing the pawl to be rotated clockwise relative to its orientation in FIG. 5 and for the mechanism (36) to lose contact with the  already passed the counter latch 21 of the pawl and did not cause mechanism 36 to lose contact with protruding member 48 of the pawl; if this were how the latch functioned, mechanism 36 would not be shown contacting 48 after the outer contour of the latch had passed counter latch 21. Additionally, if 21 were to engage 11 (i.e., if the pawl were to enter the preliminary latching position during the closing cycle of the latch) before mechanism 36 contacted protruding member 48, it would not be possible for the latch to rotate into the main latching position because pawl 20 would be rotated counterclockwise from its position shown in Figure 5 such that the upper, substantially horizontal surface of 36 would engage and be blocked by the lower, substantially horizontal surface of 48 as latch 10 attempted to continue its closing cycle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses motor vehicle locks relevant in scope and structure to the claimed invention. Please especially note that the following prior art references teach preliminary latch suppressing arrangements as claimed: DE 19617428 A1, DE 19533196 A1, and EP 1288406 A1.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 12, 2021